NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         NOV 20 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID ANDREWS,                                  No.    19-17087

                Plaintiff-Appellant,            D.C. No.
                                                7-cv-04363-YGR
 v.

B. MARTINEZ, et al.,                            MEMORANDUM*

                Defendants-Appellees.

                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzales Rogers, District Judge, Presiding

                          Submitted November 18, 2020**

Before: O’SCANNLAIN, TROTT, and N.R. SMITH, Circuit Judges.

      David Andrews appeals from the district court’s grant of summary judgment

in favor of employees of the California Board of Parole Hearings and the

Correctional Training Facility in Soledad, California. The facts are known to the

parties, so we repeat them only as necessary to explain our decision.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          I

      The district court correctly granted summary judgment on Andrews’s

deprivation of due process claims related to the denial of parole release.

                                          A

      While there is a California-created liberty interest in parole release,

McQuillion v. Duncan, 306 F.3d 895, 901–03 (9th Cir. 2002), the procedures

required for due process are “minimal.” Swarthout v. Cooke, 562 U.S. 216, 220

(2011). Under Swarthout, the prisoner receives adequate process when he has “an

opportunity to be heard” and is provided “a statement of the reasons why parole

was denied.” Id. “The Constitution does not require more.” Greenholtz v. Inmates

of Nebraska Penal and Corr. Complex, 442 U.S. 1, 16 (1979).

                                          B

      Undisputed facts in the record show that Andrews had an opportunity to be

heard and was provided a statement of the reasons why parole was denied.

Andrews’s November 2015 and March 2016 hearings were continued so that he

could collect documents and prepare his presentation to the parole board. Andrews

had notice of his September 2016 hearing and submitted documents for the board’s

consideration, which the parole hearing panel acknowledged. During the hearing,

Andrews actively participated. He testified, asked questions, and objected to

certain evidence. He had multiple opportunities to clarify or to correct the record.


                                          2
At the close of the hearing, Andrews received a thorough explanation of the

reasons he was denied parole release. These undisputed facts end the federal

inquiry. Miller v. Oregon Bd. of Parole & Post-Prison Supervision, 642 F.3d 711,

717 (9th Cir. 2011). Any further “responsibility for ensuring that the

constitutionally adequate procedures governing California’s parole system are

properly applied rests with California courts, and is no part of the Ninth Circuit’s

business.” Swarthout, 562 U.S. at 222.

                                          II

      Defendants-Appellees are also entitled to qualified immunity from

Andrews’s civil damages claims because they did not violate clearly established

law. Pearson v. Callahan, 555 U.S. 223, 231 (2009). Neither the Supreme Court

nor the Ninth Circuit has established greater due process protections than the

minimal ones described above, so Defendants-Appellees could reasonably believe

the parole hearing provided to Andrews passed constitutional muster.

      AFFIRMED.




                                          3